DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 20 has preamble claiming an apparatus of computer medium while using a method claim 11 for limitations. Such a claim is viewed as a hybrid claim claiming invention from different status categories.
Currently, the claim is treated as dependent claims based on fee schedule presently. Such an unusual style were considered as Beauregard style independent claims while defendant failed to establish arguments for such claim as a dependent claim under 35 USC 112, p.4 (Uniloc v. Google, E. Texas, 2020). Further, a prosecution history by Examiner would assist court to determine the claim status as an independent claim or a dependent claim (Washington Research Foundation v. Sanofi, WD Washington, 2018). Appropriate clarification for the prosecution record is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 11-13, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Struharik (WO 2018/158,293).

Referring to claims 1, 11 and 20, Struharik discloses a neural network device (fig. 1, computer 121), comprising:
	an on-chip buffer memory (fig. 1, internal memory 122) to store an input feature map (figs. 1 and 3, input data 201; fig. 2, input data 1001; 13:10-12, feature map) of a first layer (fig. 2, layer processing 1002) of a neural network (7:16-17, multi-layer neural network);
	a computational circuit (fig. 16, calculation module CM 123) to receive the input feature map of the first layer through a single port (fig. 16, input stream manager 162) of the on-chip buffer memory, and perform a neural network operation (fig. 2, layer processing 1002) on the input feature map of the first layer to output an output feature map (fig. 2, output feature map 1003) of the first layer corresponding to the input feature map of the first layer; and
	a controller to transmit (fig. 16, memory controller 112), through the single port, the output feature map of the first layer to the on-chip buffer memory to store the output feature map of the first layer (fig. 16, from output stream manager 163 to feature map memory 164), and the input feature map of the first layer together in the on-chip buffer memory (fig. 16, from feature map memory 164 to input stream manager 162),
	wherein the output feature map of the first layer is reused as an input feature map (33:3-5, reuse input feature map data) for a neural network operation (7:16-17, multi-layer neural network) of a second layer subsequent to the first layer (fig. 25, next layer 7021 to Yes).

	As to claims 2 and 12, Struharik discloses the neural network device of claim 1, wherein the computational circuit is to perform the neural network operation based on one operation loop (13:14-17, iteration of the data analysis),
	wherein the controller is to perform a read operation (13:10-12, read input feature map) of reading data constituting a portion of the input feature map (fig. 4, kernel 261 of feature map 208) of the first layer from the on-chip buffer memory through the single port at each cycle in which each of the one operation loop is executed (fig. 4, convolution 2001/2002), and
	when a write operation (fig. 2, write output feature map 1003; 13:33-37, write operations) for writing data constituting a portion of the output feature map (fig. 4, from feature map 208 to feature map 209) of the first layer to the on-chip buffer memory through the single port is requested at a timing at which the read operation is to be performed, the write operation is performed in preference to the read operation (fig. 2, load output feature map 1005 as input feature map 1005).

	As to claims 3 and 13, Struharik discloses the neural network device of claim 1, wherein the controller allocates, in different directions, a first memory address (fig. 4, feature 261/251) of the on-chip buffer memory for storing the input feature map of the first layer and a second memory address (fig. 4, feature 262/251) of the on-chip buffer memory for storing the output feature map of the first layer.

	As to claims 6 and 16, Struharik discloses the neural network device of claim 1, 
wherein the neural network operation includes a convolutional operation, and activation operation, and a pooling operation (10:30-37, CNN layers), 
wherein the computational circuit is to output, as the output feature map of the first layer, a result of performing the pooling operation and the convolution operation and the activation operation on the input feature map of the first layer (fig. 2, load output feature map 1005 as input feature map 1005).

As to claims 7 and 17, Struharik discloses the neural network device of claim 1, comprising:
a weight buffer memory (1:37-2:1, filter map defines weights; fig. 1, filter map 280) to store weight values of the first layer of the neural network operation on the input feature map of the first layer,
wherein the weight buffer memory receives the weight values of the first layer from an external memory (fig. 1, external memory 111) external to the neural network device through a single port (fig. 1, from memory 111 to computer 121) of the weight buffer memory, and transmits the weight of the first layer to the computational circuit through a single port of the weight buffer memory (fig. 1, from computer 121 to memory 111).

As to claim 8, Struharik discloses the neural network device of claim 1, wherein the on-chip buffer memory, the computational circuit, and the controller are mounted in a single chip (12:31-34, single chip).
Allowable Subject Matter
Claims 4-5, 9-10, 14-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The claim features of 1) allocating first/second memory in opposite directions, and 2) the design of auxiliary buffer memory and external memory.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See M.P.E.P 707.05(c).
GB 2570186 discloses weight buffers for neural network.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182